DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a non-final action in response to U.S. Patent Application No. 17/112,597 filed on December 4, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1 – 21 are pending and have been examined.

Information Disclosure Statements


The information disclosure statements (IDSs) submitted on March 30, 2021 and April 21, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 21 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 12 are directed to a system. Claims 14 – 17 are directed to a method. Claims 18 – 21 are directed to an apparatus. Therefore, on its face, each of Claims 1 – 21 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a social network data collection circuit structured to collect information about at least one entity involved in at least one transaction comprising at least one bond; a condition classifying circuit structured to classify a condition of the at least one entity in accordance with a model and based on information from the social network data collection circuit, wherein the model is trained using a training data set of a plurality of outcomes related to the at least one entity; and an automated bond management circuit structured to manage an action related to the at least one bond in response to the classified condition of the at least one entity. 

The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting social network information and training data on entities involved in bond transactions, classifying a condition of entities using the data and training a model to perform an action in response to the condition which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 14 and 18 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a social network data collection circuit structured to collect information about at least one entity involved in at least one transaction comprising at least one bond; a condition classifying circuit structured to classify a condition of the at least one entity in accordance with a model and based on information from the social network data collection circuit, wherein the model is trained using a training data set of a plurality of outcomes related to the at least one entity; and an automated bond management circuit structured to manage an action related to the at least one bond in response to the classified condition of the at least one entity. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 (a smart contract circuit structured to manage a smart contract for the at least one transaction), Claim 3 (the condition classified by the condition classifying circuit comprises at least one condition selected from a list of conditions consisting of: a default condition, a foreclosure condition, a condition indicating violation of a covenant, a financial risk condition, a behavioral risk condition, a policy risk condition, a financial health condition, a physical defect condition, a physical health condition, an entity risk condition, and an entity health condition), Claim 4 (the social network data collection circuit further comprises a social networking input circuit structured to receive input from a user, and to configure a query for information about the at least one entity in response to the received input), Claim 5 (a data collection circuit structured to monitor at least one of an Internet of Things device, an environmental condition sensor, a crowdsourcing request circuit, a crowdsourcing communication circuit, a crowdsourcing publishing circuit, and an algorithm for querying network domains, wherein the condition classifying circuit is further structured to classify the condition in response to the information from the data collection circuit), Claim 6 (the data collection circuit is further structured to monitor an environment selected from a list of environments consisting of: a municipal environment, a corporate environment, a securities trading environment, a real property environment, a commercial 434Attorney Docket No. SFTX-0009-U01-C24 facility, a warehousing facility, a transportation environment, a manufacturing environment, a storage environment, a home, and a vehicle, wherein the condition classifying circuit is further structured to classify the condition in response to the monitored environment), Claim 7 (the at least one bond is backed by at least one asset), Claims 8 and 19 (an event processing circuit structured to process an event relevant to at least one of a value, a condition, or an ownership of the at least one asset, and to undertake an action related to the at least one transaction in response to the event), Claim 9 (the condition classifying circuit comprises a system selected from a list of systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system), Claims 10 and 17 (a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of at least one of: a bond issuer, the at least one bond, or an asset related to the at least one bond), Claim 11 (the market value data collection circuit is further structured to monitor pricing or financial data for an offset asset item in at least one public marketplace), Claim 12 (a clustering circuit structured to construct a set of offset asset items for valuing the asset based on an attribute of the asset, wherein the attribute is selected from a list of attributes consisting of: a category, an asset age, an asset condition, an asset history, an asset storage, and an asset geolocation), Claim 13 (the smart contract circuit is further structured to determine terms and conditions for the at least one bond), Claim 15 (processing an event relevant to at least one of a value, a condition. or an ownership of at least one asset related to the at least one bond, and undertaking an action related to the at least one transaction in response to the event), Claim 16 (training an automated bond management circuit on a training set of a plurality of bond management activities to manage an action related to the at least one bond, and wherein managing the action comprises operating the automated bond management circuit), Claim 20 (the smart contract circuit is trained on a training data set of a plurality of bond management activities) and Claim 21 (the smart contract circuit is trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of bond transaction activities) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1 – 21 are not patent eligible. 

Claim Interpretation

Claims 1, 2, 4 - 6, 8, 10 - 13, 16 and 18 - 19 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses “… to collect…”, “… to classify …”  and “… to manage …”.  Claim 2 contains the clause “… to manage …”. Claim 4 contains the clauses “… to receive …” and “… to configure …”. Claim 5 contains the clauses “… to monitor …” and “… to classify …”. Claim 6 contains the clauses “… to monitor …” and “… to classify …”. Claim 8 contains the clause “… to process …”.  Claim 10 contains the clause “… to monitor and report …”. Claim 11contains the clause “…  to monitor …”. Claim 12 contains the clause “…  to construct …”.  Claim 13 contains the clause “…  to determine …”.   Claim 16 contains the clause “…  to manage …”.   Claim 18 contains the clauses “… to collect…”, “… to classify …”  and “… to manage …”.  Claim 19 contains the clause “… to process …”. These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen, US 2013/0006844 A1, (“Kremen”), in view of US 2013/0151383 (“Gancarz et al”).
Claim 1:
Kremen teaches:
A system, comprising: a social network data collection circuit structured to collect information about at least one entity involved in at least one transaction comprising at least one bond; (See Kremen, Abstract, (Systems and methods are disclosed for collateralizing loans. Taking control of a qualified attribute of the borrower by notifying social contacts and securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation.), Par. 136 (a computer implemented method is disclosed for increasing the likelihood of timely repayment of a loan, the method comprising: applying underwriting criteria for the borrower by a first computer component, wherein the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; wherein applying underwriting criteria includes considering a crowdsourced risk evaluation.), Par.  118 (the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; and wherein applying underwriting criteria includes considering data associated with the borrower from an online information repository.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

Kremen does not expressly disclose, however Gancarz teaches:
a condition classifying circuit structured to classify a condition of the at least one entity in accordance with a model and based on information from the social network data collection circuit, wherein the model is trained using a training data set of a plurality of outcomes related to the at least one entity; and (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.), Par. 38 (In step 203, the recommender engine 101 may utilize one or more sub-models, generated using known techniques. In some alternatives, the sub-models may be predictive
models. The recommender engine 101 may employ multiple different types of sub-models, including neural networks, regression analysis, integrated rules systems, decision tree models and other statistical models known in the art.))
an automated bond management circuit structured to manage an action related to the at least one bond in response to the classified condition of the at least one entity. (See Gancarz, Par. 8 (Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. The system includes a processor operable to execute programs; a memory coupled to the processor; a database associated with said processor and said memory; the memory comprising reference data for historical accounts; said programs comprising one or more sub-models; a program stored in the memory and executable by the processors, the program being operable to accessing reference data for historical account in the memory and the one or more sub-models, and implementing the recommendation method described above.), Par. 46 (The efficacy of taking no action may also be computed and competes with the other actions for selection as the recommended treatment, i.e., do nothing to this account at this time may be an action and in some cases may have better fitness than any other available action.), Par. 50 (In some alternatives, the treatment 107 may be defined by time duration, such as days, weeks, or months. In some alternatives, the treatment 107 may be defined by a numeric value, such as a settlement percentage. In some alternatives, the treatment 107 may be defined by a frequency, such as how often to apply a treatment 107 within a particular time frame. In some alternatives, the overall categories of treatment 107 recommendations may include a specific treatment 107 to use, variant of the treatment 107, sequence of treatments 107, phone number to use, time of day to call, prioritization of accounts to receive treatment 107, or identify the specific collector to work on a delinquent account.), Par. 51 (This information may help the users 102 of the recommender engine 101 gain insight into the rationale behind the recommender engine's 101 selection of a particular treatment action 107 thereby increasing their confidence in the recommendation.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, as taught by Gancarz. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen to combine steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition with his crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s crowdsourced risk evaluation and Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
 
Claim 3:
Kremen and Gancarz teach each and every element of Claim 1 above.
Kremen does not expressly disclose, however Gancarz teaches:
the condition classified by the condition classifying circuit comprises at least one condition selected from a list of conditions consisting of: a default condition, a foreclosure condition, a condition indicating violation of a covenant, a financial risk condition, a behavioral risk condition, a policy risk condition, a financial health condition, a physical defect condition, a physical health condition, an entity risk condition, and an entity health condition. (See Gancarz, Par. 3 (Each of the bucket-risk segment combinations described above may roughly correspond to a particular set of treatments. For example, a delinquent account which has just entered collections (bucket 1) and is likely to pay the money back (low risk segment) may receive only a nicely worded reminder letter, or no action by the original creditor. After several consistent payments, the original creditors may "re-age" a delinquent account and may bring it back to a current status. A long overdue delinquent account which has a very low chance of repayment (high risk), may be charged-off by the original creditor; the balance of the delinquent account may either be sold or outsourced to a collection agency or other type of debt collection entity. The original creditor may also note the charge-off on the consumer's credit report for several years. An original creditor may also send a delinquent account to litigation, e.g. depending on the outstanding balance of the delinquent account.), Par. 8 (Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. The system includes a processor operable to execute programs; a memory coupled to the processor; a database associated with said processor and said memory; the memory comprising reference data for historical accounts; said programs comprising one or more sub-models; a program stored in the memory and executable by the processors, the program being operable to accessing reference data for historical account in the memory and the one or more sub-models, and implementing the recommendation method described above.), Par. 46 (The efficacy of taking no action may also be computed and competes with the other actions for selection as the recommended treatment, i.e., do nothing to this account at this time may be an action and in some cases may have better fitness than any other available action.), Par. 50 (In some alternatives, the treatment 107 may be defined by time duration, such as days, weeks, or months. In some alternatives, the treatment 107 may be defined by a numeric value, such as a settlement percentage. In some alternatives, the treatment 107 may be defined by a frequency, such as how often to apply a treatment 107 within a particular time frame. In some alternatives, the overall categories of treatment 107 recommendations may include a specific treatment 107 to use, variant of the treatment 107, sequence of treatments 107, phone number to use, time of day to call, prioritization of accounts to receive treatment 107, or identify the specific collector to work on a delinquent account.), Par. 51 (This information may help the users 102 of the recommender engine 101 gain insight into the rationale behind the recommender engine's 101 selection of a particular treatment action 107 thereby increasing their confidence in the recommendation.), (Insofar as a bond is a debt, it would be obvious to substitute a debt with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, as taught by Gancarz. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen to combine steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition with his crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s crowdsourced risk evaluation and Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Kremen and Gancarz teach each and every element of Claim 1 above.
Kremen further teaches:
the social network data collection circuit further comprises a social networking input circuit structured to receive input from a user, and to configure a query for information about the at least one entity in response to the received input. (See Kremen, Abstract, (Systems and methods are disclosed for collateralizing loans. Taking control of a qualified attribute of the borrower by notifying social contacts and securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation.), Par. 136 (a computer implemented method is disclosed for increasing the likelihood of timely repayment of a loan, the method comprising: applying underwriting criteria for the
borrower by a first computer component, wherein the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; wherein applying underwriting criteria includes considering a crowdsourced risk
evaluation.), Par.  118 (the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; and wherein applying underwriting criteria includes considering data associated with the borrower from an online information repository.))

Claim 9:
Kremen and Gancarz teach each and every element of Claim 1 above.
Kremen does not expressly disclose, however Gancarz teaches:
the condition classifying circuit comprises a system selected from a list of systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system. .  (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.), Par. 38 (In step 203, the recommender engine 101 may utilize one or more sub-models, generated using known techniques. In some alternatives, the sub-models may be predictive models. The recommender engine 101 may employ multiple different types of sub-models, including neural networks, regression analysis, integrated rules systems, decision tree models and other statistical models known in the art.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, as taught by Gancarz. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen to combine steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition with his crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s crowdsourced risk evaluation and Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Kremen teaches:
A method, comprising: collecting social network information about at least one entity involved in at least one transaction comprising at least one bond; (See Kremen, Abstract, (Systems and methods are disclosed for collateralizing loans. Taking control of a qualified attribute of the borrower by notifying social contacts and securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation.), Par. 136 (a computer implemented method is disclosed for increasing the likelihood of timely repayment of a loan, the method comprising: applying underwriting criteria for the borrower by a first computer component, wherein the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; wherein applying underwriting criteria includes considering a crowdsourced risk evaluation.), Par.  118 (the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; and wherein applying underwriting criteria includes considering data associated with the borrower from an online information repository.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

Kremen does not expressly disclose, however Gancarz teaches:
classifying a condition of the at least one entity in accordance with a model and based on the social network information, wherein the model is trained using a training data set of a plurality of outcomes related to the at least one entity; and 435Attorney Docket No. SFTX-0009-U01-C24 (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.), Par. 38 (In step 203, the recommender engine 101 may utilize one or more sub-models, generated using known techniques. In some alternatives, the sub-models may be predictive models. The recommender engine 101 may employ multiple different types of sub-models, including neural networks, regression analysis, integrated rules systems, decision tree models and other statistical models known in the art.))

managing an action related to the at least one bond in response to the classified condition of the at least one entity (See Gancarz, Par. 8 (Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. The system includes a processor operable to execute programs; a memory coupled to the processor; a database associated with said processor and said memory; the memory comprising reference data for historical accounts; said programs comprising one or more sub-models; a program stored in the memory and executable by the processors, the program being operable to accessing reference data for historical account in the memory and the one or more sub-models, and implementing the recommendation method described above.), Par. 46 (The efficacy of taking no action may also be computed and competes with the other actions for selection as the recommended treatment, i.e., do nothing to this account at this time may be an action and in some cases may have better fitness than any other available action.), Par. 50 (In some alternatives, the treatment 107 may be defined by time duration, such as days, weeks, or months. In some alternatives, the treatment 107 may be defined by a numeric value, such as a settlement percentage. In some alternatives, the treatment 107 may be defined by a frequency, such as how often to apply a treatment 107 within a particular time frame. In some alternatives, the overall categories of treatment 107 recommendations may include a specific treatment 107 to use, variant of the treatment 107, sequence of treatments 107, phone number to use, time of day to call, prioritization of accounts to receive treatment 107, or identify the specific collector to work on a delinquent account.), Par. 51 (This information may help the users 102 of the recommender engine 101 gain insight into the rationale behind the recommender engine's 101 selection of a particular treatment action 107 thereby increasing their confidence in the recommendation.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, as taught by Gancarz. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen to combine steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition with his crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s crowdsourced risk evaluation and Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen, US 2013/0006844 A1, (“Kremen”), in view of  US 2013/0151383  (“Gancarz”), in further view of Chakraborty, WO 2019/021311 A1, (“Chakraborty”).

Claim 5:
Kremen and Gancarz teach each and every element of Claim 1 above.
Kremen and Gancarz do not expressly disclose, however Chakraborty teaches:
a data collection circuit structured to monitor at least one of an Internet of Things device, an environmental condition sensor, a crowdsourcing request circuit, a crowdsourcing communication circuit, a crowdsourcing publishing circuit, and an algorithm for querying network domains, (See Chakrborty, Page 14, lines 7-12 (Furthermore, the system of present invention is not limited to the loan disbursement. At the next step 10, the system of the present invention also monitors, tracks, and evaluates the disbursed loan for identifying defaulters or any early signals. However, loan monitoring, loan tracking, and loan valuation are done post disbursement with the help of smart/digital Internet of Things (IoT).), Page 19, Claim 6, lines 8 – 11 (The process of a cognitive loan automation system as claimed in claim 1, wherein said the smart model is based upon heuristic formulation or calculations which takes out the various parameters as a set of inputs and executes some distinctively computative process.), Claim 8, lines 17-19 (The process of a cognitive loan automation system as claimed in claim 1, wherein said monitoring, and tracking of loan is done by the Internet of Things (IoT).), Page 23, amended Claim 6, lines 8-11 (The process of a cognitive loan automation system as claimed in claim 1, wherein said the smart model is based upon heuristic formulation or calculations which takes out the various parameters as a set of inputs and executes distinctively computative process.), amended Claim 8, lines 17-19 (The process of a cognitive loan automation system as claimed in claim 1, wherein said monitoring, and tracking of loan is done by the Internet of Things (IoT).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a cognitive loan automation system that uses the Internet of Things to monitor and track a loan, as taught by Chakraborty. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for IoT monitoring and tracking of a loan and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Chakragorty’s use of the Internet of Things to monitor and track a loan, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Kremen does not expressly disclose, however Gancarz teaches:
wherein the condition classifying circuit is further structured to classify the condition in response to the information from the data collection circuit. (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.), Par. 38 (In step 203, the recommender engine 101 may utilize one or more sub-models, generated using known techniques. In some alternatives, the sub-models may be predictive models. The recommender engine 101 may employ multiple different types of sub-models, including neural networks, regression analysis, integrated rules systems, decision tree models and other statistical models known in the art.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, as taught by Gancarz. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen to combine steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition with his crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s crowdsourced risk evaluation and Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Kremen, Gancarz and Chakraborty teach each and every element of Claim 5 above.
Kremen and Gancarz do not expressly disclose, however Chakraborty teaches:
the data collection circuit is further structured to monitor an environment selected from a list of environments consisting of: a municipal environment, a corporate environment, a securities trading environment, a real property environment, a commercial 434Attorney Docket No. SFTX-0009-U01-C24 facility, a warehousing facility, a transportation environment, a manufacturing environment, a storage environment, a home, and a vehicle, wherein the condition classifying circuit is further structured to classify the condition in response to the monitored environment. (See Chakrborty, Page 14, lines 7-12 (Furthermore, the system of present invention is not limited to the loan disbursement. At the next step 10, the system of the present invention also monitors, tracks, and evaluates the disbursed loan for identifying defaulters or any early signals. However, loan monitoring, loan tracking, and loan valuation are done post disbursement with the help of smart/digital Internet of Things (IoT).), Page 19, Claim 6, lines 8 – 11 (The process of a cognitive loan automation system as claimed in claim 1, wherein said the smart model is based upon heuristic formulation or calculations which takes out the various parameters as a set of inputs and executes some distinctively computative process.), Claim 8, lines 17-19 (The process of a cognitive loan automation system as claimed in claim 1, wherein said monitoring, and tracking of loan is done by the Internet of Things (IoT).), Page 23, amended Claim 6, lines 8-11 (The process of a cognitive loan automation system as claimed in claim 1, wherein said the smart model is based upon heuristic formulation or calculations which takes out the various parameters as a set of inputs and executes distinctively computative process.), amended Claim 8, lines 17-19 (The process of a cognitive loan automation system as claimed in claim 1, wherein said monitoring, and tracking of loan is done by the Internet of Things (IoT).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a cognitive loan automation system that uses the Internet of Things to monitor and track a loan, as taught by Chakraborty. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for IoT monitoring and tracking of a loan and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Chakragorty’s use of the Internet of Things to monitor and track a loan, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 2, 7 - 8, 10 - 11, 13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kremen, US 2013/0006844 A1, (“Kremen”), in view of US 2013/0151383 (“Gancarz”), in further view of Hill et al., US 2019/0164221 A1, (“Hill”).

Claim 2:
Kremen and Gancarz teach each and every element of Claim 1 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
a smart contract circuit structured to manage a smart contract for the at least one transaction. (See Hill, Par. 94 (The loan terms may include one or more LTV schedule(s) for the digital assets of the loan collateral. An LTV schedule may be a set of LTV ranges to determine whether loan operations are permitted including: withdraw excess collateral, send loan warning(s), margin call, and liquidate collateral. The receiving operation 1702 may receive directly from one or both of the lender/borrower. In another implementation, the lender/borrower may store the loan terms and other information regarding the loan such as the repayment schedule in an immutable blockchain (e.g., in a smart contract).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7:
Kremen and Gancarz teach each and every element of Claim 1 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
the at least one bond is backed by at least one asset.  (See Hill, Par. 95 (A generating operation 1704 generates one or more digital asset collateral wallet addresses. Depending on the collateral, there may be multiple different types of digital assets tracked by more than one blockchain. If so, separate wallets and/or payment addresses may be generated for the blockchains of the respective digital asset collateral.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Kremen, Gancarz and Hill teach each and every element of Claim 7 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
an event processing circuit structured to process an event relevant to at least one of a value, a condition, or an ownership of the at least one asset, and to undertake an action related to the at least one transaction in response to the event.  (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
  
Claim 10:
Kremen and Gancarz teach each and every element of Claim 1 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of at least one of: a bond issuer, the at least one bond, or an asset related to the at least one bond.  (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Kremen, Gancarz and Hill teach each and every element of Claim 10 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
the market value data collection circuit is further structured to monitor pricing or financial data for an offset asset item in at least one public marketplace. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Kremen, Gancarz and Hill teach each and every element of Claim 11 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
a clustering circuit structured to construct a set of offset asset items for valuing the asset based on an attribute of the asset, wherein the attribute is selected from a list of attributes consisting of: a category, an asset age, an asset condition, an asset history, an asset storage, and an asset geolocation. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Kremen, Gancarz and Hill teach each and every element of Claim 2 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
the smart contract circuit is further structured to determine terms and conditions for the at least one bond. (See Hill, Par. 94 (The loan terms may include one or more LTV schedule(s) for the digital assets of the loan collateral. An LTV schedule may be a set of LTV ranges to determine whether loan operations are permitted including: withdraw excess collateral, send loan warning(s), margin call, and liquidate collateral. The receiving operation 1702 may receive directly from one or both of the lender/borrower. In another implementation, the lender/borrower may store the loan terms and other information regarding the loan such as the repayment schedule in an immutable blockchain (e.g., in a smart contract).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Kremen and Gancarz teach each and every element of Claim 14 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
processing an event relevant to at least one of a value, a condition. or an ownership of at least one asset related to the at least one bond, and undertaking an action related to the at least one transaction in response to the event. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Kremen and Gancarz teach each and every element of Claim 14 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
training an automated bond management circuit on a training set of a plurality of bond management activities to manage an action related to the at least one bond, and wherein managing the action comprises operating the automated bond management circuit. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Kremen and Gancarz teach each and every element of Claim 14 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
monitoring and reporting on marketplace information relevant to a value of at least one of. a bond issuer, the at least one bond, or an asset.  (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Kremen teaches:
An apparatus, comprising: a social network data collection circuit structured to collect information about at least one entity involved in at least one transaction comprising at least one bond; (See Kremen, Abstract, (Systems and methods are disclosed for collateralizing loans. Taking control of a qualified attribute of the borrower by notifying social contacts and securing the loan by taking various security interests and technical countermeasures against the borrower re-obtaining access. Underwriting employing social contacts for recommendations, loan guarantees, social contact credit scores, public repayment promises, loan repayment coaches, fraud criteria, crowdsourced risk evaluation.), Par. 136 (a computer implemented method is disclosed for increasing the likelihood of timely repayment of a loan, the method comprising: applying underwriting criteria for the borrower by a first computer component, wherein the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; wherein applying underwriting criteria includes considering a crowdsourced risk evaluation.), Par.  118 (the underwriting criteria includes at least one consideration related to a qualified attribute of the borrower; and wherein applying underwriting criteria includes considering data associated with the borrower from an online information repository.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

Kremen does not expressly disclose, however Gancarz teaches:
a condition classifying circuit structured to classify a condition of the at least one entity in accordance with a model and based on information from the social network data collection circuit, wherein the model is trained using a training data set of a plurality of outcomes related to the at least one entity; and (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.), Par. 38 (In step 203, the recommender engine 101 may utilize one or more sub-models, generated using known techniques. In some alternatives, the sub-models may be predictive
models. The recommender engine 101 may employ multiple different types of sub-models, including neural networks, regression analysis, integrated rules systems, decision tree models and other statistical models known in the art.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen discussed above, steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, as taught by Gancarz. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. It would have been obvious for Kremen to combine steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition with his crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s crowdsourced risk evaluation and Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Kremen does not expressly disclose, however Hill teaches:
a smart contract circuit structured to manage a smart contract for the at least one transaction in response to the classified condition of the at least one entity.  (See Hill, Par. 94 (The loan terms may include one or more LTV schedule(s) for the digital assets of the loan collateral. An LTV schedule may be a set of LTV ranges to determine whether loan operations are permitted including: withdraw excess collateral, send loan warning(s), margin call, and liquidate collateral. The receiving operation 1702 may receive directly from one or both of the lender/borrower. In another implementation, the lender/borrower may store the loan terms and other information regarding the loan such as the repayment schedule in an immutable blockchain (e.g., in a smart contract).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Kremen, Gancarz and Hill teach each and every element of Claim 18 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
an event processing circuit structured to process an event relevant to at least one of a value, a condition, or an ownership of at least one asset related to the at least one bond, and to undertake an action related to the at least one transaction in response to the event. (See Hill, Par. 47 (FIG. 3 is a diagram of an example system 300 including a loan manager 302 for managing incrementally perfected collateral in a digital asset collateral wallet 308. The loan manager 302 may receive information from a variety of sources to perform the steps described herein including determining whether the digital asset collateral value satisfies collateral requirement parameters and whether funds should be moved in to/out of the collateral wallet 308.), Par. 50 (The loan manager 302 may receive price information from a variety of exchange locations where trades are occurring between the type of digital asset held as collateral and other currencies or digital assets.), Par. 57 (FIG. 7 is a diagram of an example system 700 with a loan manager 702 performing loan monitoring operations and wallet operations on a collateral wallet 712 containing digital asset collateral. The loan manager 702 includes several components for carrying out the functions described herein including the loan status aggregator 704, the loan health monitor 706, an LTV alarm 708, and a digital asset liquidator 710. The loan manager 702 may initiate a spending transaction from the digital asset collateral wallet.), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Kremen, Gancarz and Hill teach each and every element of Claim 18 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
the smart contract circuit is trained on a training data set of a plurality of bond management activities. (See Hill, Par. 94 (The loan terms may include one or more LTV schedule(s) for the digital assets of the loan collateral. An LTV schedule may be a set of LTV ranges to determine whether loan operations are permitted including: withdraw excess collateral, send loan warning(s), margin call, and liquidate collateral. The receiving operation 1702 may receive directly from one or both of the lender/borrower. In another implementation, the lender/borrower may store the loan terms and other information regarding the loan such as the repayment schedule in an immutable blockchain (e.g., in a smart contract).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 21:
Kremen, Gancarz and Hill teach each and every element of Claim 20 above.
Kremen and Gancarz do not expressly disclose, however Hill teaches:
the smart contract circuit is trained on a plurality of interactions of parties with a plurality of user interfaces involved in a plurality of bond transaction activities. (See Hill, Par. 94 (The loan terms may include one or more LTV schedule(s) for the digital assets of the loan collateral. An LTV schedule may be a set of LTV ranges to determine whether loan operations are permitted including: withdraw excess collateral, send loan warning(s), margin call, and liquidate collateral. The receiving operation 1702 may receive directly from one or both of the lender/borrower. In another implementation, the lender/borrower may store the loan terms and other information regarding the loan such as the repayment schedule in an immutable blockchain (e.g., in a smart contract).), (Insofar as a bond performs the same functions as a loan, it would be obvious to substitute a loan with a bond.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Kremen and Gancarz discussed above, a step for processing an event related to the value or condition of an asset, as taught by Hill. Kremen teaches a system for collateralizing loans and utilizing, among other things, crowdsourced risk evaluation. Gancarz teaches steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition It would have been obvious for Kremen to combine steps for processing an event related to the value or condition of an asset and classifying a condition in accordance with a model and undertaking an action in response to the classified condition with a crowdsourced risk evaluation. Since the claimed invention is merely a combination of old elements, Kremen’s  crowdsourced risk evaluation,  Gancarz’s steps for classifying a condition in accordance with a model and undertaking an action in response to the classified condition and Hill’s processing an event related to the value or condition of an asset, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/25/2022